 



EXHIBIT 10.47
NEWPARK RESOURCES, INC.
NOMINATING AND CORPORATE GOVERNANCE COMMITTEE CHARTER
ORGANIZATION
     This charter governs the operations of the Nominating and Corporate
Governance Committee (the “Committee”) of the Board of Directors (the “Board”)
of Newpark Resources, Inc. (“Newpark” or the “Company”). The Committee shall
consist of not less than three “Independent Directors” (as defined in the
Company’s Corporate Governance Policy). The number of directors constituting the
Committee, and those serving on the Committee (“Members”), shall be determined
annually by the Board. Members shall serve during their respective terms as
directors, subject to earlier removal by the Board. Newpark’s management,
independent auditors and corporate counsel and other consultants and advisors
may attend each meeting or portions thereof as requested by the Committee. The
Committee shall hold at least two meetings each year and may call special
meetings when necessary.
INDEPENDENCE
     Each Member of the Committee must be an “Independent Director,” as defined
in the Company’s Corporate Governance Policy.
PRIMARY OBJECTIVES
     The primary objectives of the Committee shall be (1) to assist and advise
the Board with respect to the size, composition and functions of the Board,
(2) to identify individuals qualified to become members of the Board and to
recommend that the Board select a group of qualified nominees for each annual
meeting of the Company’s stockholders, and (3) to develop and recommend to the
Board a set of corporate governance principles applicable to the Company.
RESPONSIBILITIES AND AUTHORITY
     The following functions shall be the principal responsibilities of the
Committee, provided, however, that the Board and the Committee may supplement
these functions as they deem appropriate and may establish policies and
procedures from time to time that they deem necessary or advisable in fulfilling
the responsibilities of the Committee.

  1.   The Committee shall periodically evaluate and make recommendations to the
Board with respect to the size and composition of the Board, including the
proportion of the members of the Board who are Independent Directors.     2.  
The Committee shall diligently seek to identify prospective directors who will
strengthen the Board and shall select and evaluate prospective directors
(including incumbent directors) in accordance with the criteria set forth in the
Company’s Corporate Governance Policy and such other criteria as may be set by
the Board or the Committee.

 



--------------------------------------------------------------------------------



 



  3.   The Committee shall submit to the Board the candidates for director to be
recommended by the Board for election at each annual meeting of stockholders and
to be added to the Board at any other times. The candidates shall include a
sufficient number of persons who upon election would be Independent Directors
having the skills, experience and other characteristics necessary to provide
qualified persons to fill all Board committee positions required to be filled by
independent directors having such qualifications.     4.   The Committee shall
schedule in advance and convene at least two meetings during each calendar year
for the non-employee directors, without management present. The Committee may
require the presence at such meetings or portions thereof of such management
employees, if any, including senior management and subordinate management, as
the members of the Committee shall determine. The non-employee directors may
meet without management present at such other times as they shall determine.
Such meetings (in addition to regularly scheduled meetings) may be called by any
two non-employee directors or by the Chairman of the Nominating and Corporate
Governance Committee.     5.   The Committee shall assist the Company in
developing and maintaining an orientation program for new directors and a
continuing education program for all directors.     6.   The Committee shall
assess the performance of the Board as a whole and at least annually report to
and discuss with the Board its assessment and recommendations, if any.     7.  
The Committee shall at least annually assess, report to and discuss with the
Board (a) the qualifications of the members of each committee of the Board and
(b) the Committee’s recommendations, if any, as to (i) committee member
appointments and renewals, (ii) committee structure and operations (including
authority to delegate to subcommittees) and (iii) committee reporting to the
Board.     8.   The Committee shall (a) develop and recommend to the Board a
Corporate Governance Policy comprising a set of corporate governance principles
applicable to the Company; (b) review and assess the adequacy of the Corporate
Governance Policy at least annually and recommend to the Board any changes
deemed appropriate; and (c) advise the Board on corporate governance matters.  
  9.   The Committee shall develop and recommend to the Board a Code of Ethics
for the Company.     10.   The Committee shall have the sole authority and right
to retain and terminate search firms, consultants, legal counsel and other
advisors of its choosing to assist the Committee in connection with its
functions. The Committee shall have the sole authority to approve the fees and
other retention terms of these advisors at the expense of the Company and not at
the expense of the members of the Committee.     11.   The Committee shall
report regularly to the Board of Directors.

2



--------------------------------------------------------------------------------



 



  12.   The Committee shall at least annually review and assess its performance
and submit a report on its performance to the Board.     13.   The Committee
shall review this charter at least annually and recommend to the Board any
changes it deems appropriate.

FUNDING
     The Company shall issue payments as directed by the Committee, of
compensation to the outside search firms, legal, accounting and other advisors
retained by the Committee in its discretion pursuant to this charter.
MEETINGS AND QUORUM
     Meetings may be conducted on reasonable notice to the Committee members, at
a mutually agreed location or by telephone conference call, as deemed
appropriate by the Committee Chairman. Attendance by three members shall
constitute a quorum for the transaction of business at any meeting. The
Committee shall maintain written minutes of its meetings; the Committee also may
act by unanimous written consent.
Adopted by the Board of Directors — June 11, 2003
Amended – December 7, 2005

3